         Case 6:19-cr-06140-FPG Document 35 Filed 01/09/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
                v.                           )         19-CR-6140(FPG)
                                             )
PATRICK W. CARLINEO, JR.                     )
                                             )
                      Defendant.             )



                             DECLARATION OF PUBLICATION

       In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules

of Criminal Procedure, notice of the forfeiture was posted on an official government internet

site (www.forfeiture.gov) for at least 30 consecutive days, beginning on December 05, 2019

and ending on January 03, 2020. (See, Attachment 1).


      I declare under penalty of perjury that the foregoing is true and correct. Executed on

January 09, 2020 at Rochester, NY.

                                          s/Michelle McCreedy
                                          Michelle McCreedy
                                          Paralegal
         Case 6:19-cr-06140-FPG Document 35 Filed 01/09/20 Page 2 of 4

Attachment 1


                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NEW YORK
           COURT CASE NUMBER: 19-CR-6140(FPG); NOTICE OF FORFEITURE

       Notice is hereby given that on November 22, 2019, in the case of U.S. v. PATRICK
W. CARLINEO, JR., Court Case Number 19-CR-6140(FPG), the United States District
Court for the Western District of New York entered an Order condemning and forfeiting the
following property to the United States of America:

       See itemized list (19-FBI-007762), including the following items: 1 Llama-Gabilondo
       y Cia Max-1 semi-automatic pistol, Ser No: 13456-95; 1 Tristar Cobra 12 guage
       pump-action shotgun, Ser No: H9A01913; 1 Savage Axis .308 caliber bolt-action
       rifle and scope, Ser No: H921203; 1 Rossi Model 2022 20 guage break-barrel
       shotgun, Ser No: SP481956; 1 Winchester Model 190, .22 caliber semi-automatic
       rifle, Ser No: B1601774; 1 SKS-style, 7.62X39mm, semi-automatic rifle, Ser No:
       24044013; 9 9- 12 gauge Remington shotgun shells; 24 24- 20 gauge shotgun
       shells; 8 8 rounds of TulAmmo ammunition; 2 2 rounds of .45 auto caliber
       ammunition; 1 1 round of .306 caliber ammuntion (Winchester); 19 19 rounds of
       .308 caliber ammunition (winchester); 1 1 round .22L caliber ammunition
       (winchester); 1 1 Round of 7.62X39mm caliber ammunition (winchester); 2 2 rounds
       of .22 short caliber ammunition; 4 4 rounds of .308 caliber ammunition (FC
       winchester); 39 39 rounds of .22 caliber ammunition (aguila); 150 150 rounds of .22
       long caliber ammunition (Lellier & Bellot); 40 40 rounds of Brown Bear ammunition;
       60 60 rounds of 7.62X39mm caliber ammunition (JSC); 50 50 rounds of .22 caliber
       ammunition (Federal); 50 50 rounds of .2 caliber ammunition (Remington); 50 50
       rounds of .22 caliber ammuntion (Aguila Golden Eagle); 50 50 rounds of .22 caliber
       ammuntion (American); 200 200 rounds of .22 LR caliber ammunition (Winchester);
       150 150 rounds of .22 LR caliber ammunition (Blazer); 50 50 rounds of .22 LR
       caliber ammunition (CC1); 40 40 rounds of 7.62X39mm caliber amunition (Metak); 7
       7 rounds of .45 auto caliber ammunition (RP); 37 37 rounds of Speer Lawman
       ammunition; 6 6 rounds of .45 auto caliber ammunition (speer); 20 20 rounds of
       .308 caliber ammunition (Federal) which was seized from Patrick Carlineo Jr. on
       April 05, 2019 at 6480 County Route 21, located in Addison, NY

       The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (December 05, 2019) of
this Notice on this official government internet web site, pursuant to Rule 32.2 of the
Federal Rules of Criminal Procedure and 21 U.S.C. § 853(n)(1). The ancillary petition
must be filed with the Clerk of the Court, 2120 United States Courthouse, 100 State
Street, Rochester, NY 14614, and a copy served upon Assistant United States Attorney
Grace Carducci, United States Attorney's Office, 500 Federal Building, Rochester, NY
14614. The ancillary petition shall be signed by the petitioner under penalty of perjury and
shall set forth the nature and extent of the petitioner's right, title or interest in the forfeited
         Case 6:19-cr-06140-FPG Document 35 Filed 01/09/20 Page 3 of 4

property, the time and circumstances of the petitioner's acquisition of the right, title and
interest in the forfeited property and any additional facts supporting the petitioner's claim
and the relief sought, pursuant to 21 U.S.C. § 853(n).

        Following the Court’s disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.gov/FilingPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. If you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Grace Carducci, United States Attorney's Office, 500 Federal Building,
Rochester, NY 14614. This website provides answers to frequently asked questions
(FAQs) about filing a petition for remission. You may file both an ancillary petition with the
court and a petition for remission or mitigation.
          Case 6:19-cr-06140-FPG Document 35 Filed 01/09/20 Page 4 of 4


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
between December 5, 2019 and January 03, 2020. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system’s daily
check that verifies that the advertisement was available each day.

U.S. v. PATRICK W. CARLINEO, JR.

Court Case No:              19-CR-6140(FPG)
For Asset ID(s):            See Attached Advertisement Copy

   Consecutive          Date Advertisement         Total Hours Web Site             Verification that
   Calendar Day          Appeared on the           was Available during              Advertisement
       Count                 Web Site                  Calendar Day                existed on Web Site
         1                   12/05/2019                      24.0                          Verified
         2                   12/06/2019                      24.0                          Verified
         3                   12/07/2019                      24.0                          Verified
         4                   12/08/2019                      24.0                          Verified
         5                   12/09/2019                      24.0                          Verified
         6                   12/10/2019                      24.0                          Verified
         7                   12/11/2019                      24.0                          Verified
         8                   12/12/2019                      24.0                          Verified
         9                   12/13/2019                      24.0                          Verified
        10                   12/14/2019                      24.0                          Verified
        11                   12/15/2019                      24.0                          Verified
        12                   12/16/2019                      24.0                          Verified
        13                   12/17/2019                      24.0                          Verified
        14                   12/18/2019                      24.0                          Verified
        15                   12/19/2019                      24.0                          Verified
        16                   12/20/2019                      24.0                          Verified
        17                   12/21/2019                      24.0                          Verified
        18                   12/22/2019                      24.0                          Verified
        19                   12/23/2019                      24.0                          Verified
        20                   12/24/2019                      24.0                          Verified
        21                   12/25/2019                      24.0                          Verified
        22                   12/26/2019                      24.0                          Verified
        23                   12/27/2019                      24.0                          Verified
        24                   12/28/2019                      24.0                          Verified
        25                   12/29/2019                      24.0                          Verified
        26                   12/30/2019                      24.0                          Verified
        27                   12/31/2019                      24.0                          Verified
        28                   01/01/2020                      24.0                          Verified
        29                   01/02/2020                      24.0                          Verified
        30                   01/03/2020                      24.0                          Verified
Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
